Citation Nr: 0812190	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness 
resulting from Persian Gulf War service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
service connection for respiratory problems due to Desert 
Storm service.

In August 2007, the Board determined that the issue properly 
on appeal was whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a respiratory disability, to include allergic 
phenomenon, also claimed as an undiagnosed illness resulting 
from Gulf War service.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The Board found sufficient evidence to 
reopen the veteran's claim based on submission of new and 
material evidence and remanded the de novo claim for further 
development and adjudication.  The matter has been returned 
to the Board and is ready for appellate disposition.

The veteran and his brother presented testimony before the 
Board in March 2007.  The transcript has been associated with 
the claims folder.

The Board notes that in a December 2002 rating decision, the 
RO continued a 20 percent disabling rating for degenerative 
changes of the lumbar and cervical spine.  The veteran 
appealed the decision and a statement of the case (SOC) was 
issued in March 2004.  The veteran did not file a substantive 
appeal.  Thus, the matter is no longer in appellate status.  
38 C.F.R. § 20.302(b).   


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Respiratory complaints, to include chronic cough, 
wheezing, postnasal drip, mucus production, and nasal 
drainage, have been attributed to a known diagnosis of 
allergic rhinosinusitis.

3.  Allergic rhinosinusitis was incurred during the veteran's 
period of active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
allergic rhinosinusitis have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3,307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, it was harmless and will not be further 
discussed.  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; lay statements; 
and the transcript from the March 2007 Board hearing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for a respiratory disability.  Specifically, he 
contends that his respiratory symptoms, to include, but not 
limited to, chronic cough, wheezing, postnasal drip, mucus 
production, and nasal drainage, are the result of his Persian 
Gulf War service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Compensation may also be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317.  The Board notes that the 
statutory delimiting date is different than the regulatory 
date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3) (2007).

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317 (a)(4) (2007).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: ... (8) signs or 
symptoms involving the respiratory system (upper or lower).  
38 C.F.R. 
§ 3.317(b) (2007).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2007).

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2007).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for an undiagnosed illness manifested by a respiratory 
disability is not warranted.  In this regard, the veteran, 
although clearly a Persian Gulf veteran, has not been found 
to have a 'qualifying chronic disability' for purposes of VA 
compensation under the Gulf War provisions.  As the 
disability at issue has an established current medical 
diagnosis, i.e. allergic rhinosinusitis, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

However, the Board has found that the basic entitlements of 
service connection have been met.  38 C.F.R. § 3.303(a).  The 
service medical records reveal the veteran was treated for 
upper respiratory infections, chest colds, coughs, viral 
infections, possible bronchial spasms, and questionable 
sinusitis.  In March 1992 and April 1992, the veteran was 
diagnosed with seasonal and/or allergic rhinitis.  

Post-service, the veteran has continued to complain of 
persistent cough and runny nose.  In February 1995, VA 
treatment providers again diagnosed the veteran with allergic 
rhinitis.  Upon VA examination in September 1995, the 
examiner concluded the veteran's clinical picture pointed to 
some kind of allergic phenomenon in his upper respiratory 
tract.  

Upon VA examination in July 1996, the veteran again 
complained of cough, mucus production, and postnasal drip 
since his Persian Gulf War service.  The examiner did hear 
some rattly mucous when the veteran cleared his throat.  

VA outpatient treatment records dated between 2002 and 2005 
show the veteran continued to complain of wheezing, cough, 
dyspnea on exertion, mucus production, and nasal drainage.  
The veteran was repeatedly diagnosed with persistent allergic 
rhinitis.  Records from the Naval Hospital in Jacksonville 
show the veteran was treated for bronchitis, sinus 
congestion, and seasonal allergies.  

The veteran was diagnosed with allergic rhinosinusitis upon 
VA examination in September 2007 as a result of objective 
findings of congested and bluish turbinates.  There was also 
posterior pharyngeal cobblestoning due to postnasal drip.  
The Board notes the examiner opined it was less likely as not 
that allergic rhinosinusitis was attributable to the 
veteran's active duty service, to include his Gulf War 
service.   

The examiner reasoned that ectopic allergic disease was very 
common in the general population and that there was no 
objective data to support that allergic rhinosinusitis had 
its onset in service.  However, as noted above, the service 
medical records show consistent complaints of cough, 
congestion, and runny nose, as well as a diagnosis of 
allergic and seasonal rhinitis in 1992. The VA examiner did 
not address these findings and diagnoses in service.  
Moreover, as the veteran served on active duty for more than 
20 years and given the voluminous nature of the veteran's 
service medical records generated during those 20 + years of 
active duty service, it is understandable that the 
aforementioned entry was perhaps overlooked.

Since there is evidence of continuity of symptomatology from 
the time of the veteran's active duty service until the 
present, the Board shall afford the veteran all reasonable 
doubt and grant service connection for allergic 
rhinosinusitis.  38 C.F.R. §§  3.102, 3.303(b).  


ORDER

Entitlement to service connection for allergic rhinosinusitis 
is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


